AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT Co                                              JUN 2 3 2021
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA
                                    V.
      HAZDEL ADALID GONZALEZ-DELGADO (1)
                                                                        Case Number:         3:21-CR-01035-TWR

                                                                     Amber Rabon-Luna
                                                                     Defendant's Attorney
USM Number                          78229-298
• -
THE DEFENDANT:
~     pleaded guilty to count(s)         1 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                      Count
8: 1325(a)(l) - Attempted Improper Entry (Felony)                                                                            1




     The defendant is sentenced as provided in pages 2 through                 3            of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
D     The defendant has been found not guilty on count(s)

IZ!   Count(s)       2 of the Infonnation                       is         dismissed on the motion of the United States.

IZJ   Assessment: $100.00 - waived
       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
•     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessQ1ents imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     June 21 2021
                                                                     Date of Imposition of Sentence

                                                                      ~J¼b~
                                                                     HON. TODD W. ROBINSON
                                                                     UNITED STA TES DISTRICT JUDGE
\



    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                HAZDEL ADALID GONZALEZ-DELGADO (I)                                       Judgment - Page 2 of 3
    CASE NUMBER:              3:21-CR-01035-TWR

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     4 months




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •     at
                      --------- A.M.                               on
                                                                        -------------------
           •     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                            to
                                                                                  ----------------
     at _ _ _ _ _ _ _ _ __ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      3:21-CR-01035-TWR
 -.
      AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case

      DEFENDANT:            HAZDEL ADALID GONZALEZ-DELGADO (1)                                Judgment - Page 3 of 3
      CASE NUMBER:          3:21-CR-01035-TWR

                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
1 year


                                SPECIAL CONDITIONS OF SUPERVISION

1. The defendant must not commit another federal, state, or local crime.




                                                                                             3:21-CR-01035-TWR
